OPINION OF THE COURT
Per Curiam.
Respondent Dong-In Kim was admitted to the practice of law by the Third Judicial Department on June 23, 1987 and at all relevant times has maintained an office for the practice of law within the First Judicial Department.
*194This Court, by order dated February 8, 1996 (218 AD2d 307), pursuant to Judiciary Law § 90 (2) and 22 NYCRR 603.4 (e) (1) (i) and (iii), suspended respondent from the practice of law pending the disposition of charges against him. The Departmental Disciplinary Committee’s (the Committee) motion, which sought respondent’s suspension, warned that an attorney who is suspended and who has not appeared or applied in writing to the Committee or the Court for a hearing or reinstatement for six months from the date of the order of suspension may be disbarred without further notice pursuant to 22 NYCRR 603.4 (g).
The Committee now moves for an order disbarring respondent, pursuant to 22 NYCRR 603.4 (g), on the ground that he has been suspended and has not appeared or applied in writing to the Committee or the Court for a hearing or reinstatement for six months from the date of the order of suspension.
Accordingly, since more than six months have elapsed since the date of respondent’s suspension, and since respondent has chosen not to appear or to apply in writing for a hearing or reinstatement, the Committee’s motion is granted, respondent is disbarred and his name is stricken from the roll of attorneys.
Murphy, P. J., Sullivan, Ross, Williams and Tom, JJ., concur.
Motion to disbar respondent granted, and respondent’s name directed to be stricken from the roll of attorneys and counselors-at-law in the State of New York, effective October 29. 1996.